The disclosure is objected to because of the following informalities: Page 1, line 16, it is noted that the recitation of “a microwave, is widely” appears to be incomplete and thus an appropriate clarification is needed for clarity and completeness of description. Page 1, line 22 and page 4, line 16, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 1) and inserted after “DETAIL DESCRIPTION” (i.e. page 4), respectively at these instances for consistency with PTO guidelines. Note that “(a/the) long axis” should be rewritten as --(a/the) respective longitudinal axis-- at the following instances: page 2, lines 8, 12, 18, 22, 26, 30; page 3, line 17; page 7, lines 1, 6, 9, 16; page 9, lines 7, 20; page 10, lines 4, 25, 27; page 11, lines 13, 17, 20; and page 15, line 6. Page 2, line 11, note that the recitation of “is the same as an arrangement direction” is vague in meaning, especially since it is unclear what characterizes “an arrangement direction” and thus appropriate clarification is needed; line 12, note that --respective-- should be inserted prior to “length” for an appropriate characterization; line 14, note that it is unclear whether the recitation of “a period” should be more appropriate defined as being --between the plurality of patches-- rather than the more generic “first electrode” for an accurate characterization of this aspect of the invention. Page 3, lines 6-8, note that it is unclear whether the recitation of “the first electrode and the second electrode includes” would be an accurate characterization, especially since the materials recited therein all appear to be non-conductive materials; lines 12, 13, note that the recitation of “wherein the phase shifter is the phase shifter” should be deleted as being unnecessary; line 25, note that the recitation of “may be learned by” should be rewritten for idiomatic clarity. Page 3, lines 14, 15 and page 14, line 23, note that it is unclear how “applying different electrical signals”, as respectively recited herein relates to are each-- for idiomatic clarity. Page 8, line 3, it is noted that the pronoun “it” should be rewritten to indicated the intended feature for clarity and completeness of description. Page 8, lines 28, 29; page 11, lines 26, 28; page 12, line 24: note that --(Fig. 3)-- should be inserted after “11” (i.e. page 8, line 28 and page 11, line 26) and inserted after “110” (i.e. page 8, line 29; page 11, line 28; page 12, line 24), respectively at these instances for consistency with the labeling in that drawing figure. Page 9, lines 3, 9, note that --(Fig. 2)-- should be inserted after “22” (i.e. line 3) and inserted after “300” (i.e. line 9), respectively at these instances for consistency with the labeling in those drawing figures; lines 16, 17, note that the respective recitation of “orthographic projection”, at these instances are vague in meaning and thus appropriate clarification is needed; lines 22 & 23, note that it is unclear whether “Fig. 1” would be properly characterized as a “side view” and thus appropriate clarification is needed. Page 10, line 14 and page 13, line 26, it is noted that --as shown in Fig. 3-- should be inserted after “11” (i.e. page 10) and inserted after “110” (i.e. page 13), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing figure. Page 11, line 2, it is noted that --as shown in Fig. 2-- should be inserted after “microns” for an appropriate characterization consistent with the labeling in that drawing figure; line 14, note that --(Fig. 1)-- should be inserted after “21” for consistency with the labeling in that drawing figure; line 26, note that the recitation of “21), b is” should be rewritten as --21 as shown in Fig. 2), b (Fig. 3) is-- for an appropriate characterization consistent with the labeling in those drawing figures; line 27, note that --(Fig. 2)-- should be inserted after “30” for consistency with the labeling in that drawing figure. Page 11, line 9 and page 12, line 23, note that --(Fig. 1)-- should be inserted after inserted after “300”, respectively at these instances for consistency with LC is” should be rewritten as --larger d results in smaller CLC-- for idiomatic clarity; line 20, note that the term “that” should be rewritten as --where-- for idiomatic clarity. Page 13, lines 29, 30, it is noted that reference label “300” is vague in meaning, especially since Fig. 5 does not provide such a reference label therein. Page 14, last line and page 15, line 1, note that the recitation of “while not electric signal is applied” is vague in meaning and thus appropriate clarification is needed. Note that the specification description of Fig. 5 needs to provide corresponding descriptions for the following reference labels for clarity and completeness of description: (10, 20, 22, 30). Appropriate correction is required.
The drawings are objected to because of the following: In Figs. 2 & 5, note that a reference label --300-- needs to be provided in these drawings, such as to be consistent with the description of Figs. 2 & 5, respectively at page 9, line 9 & page 13, line 30.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ground wire” (i.e. claim 17), the “antenna” (i.e. claim 19) and the “communication device” (i.e. claim 20), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of “a ground wire”, as recited in claim 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 10, 11, 15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, note that the recitation of “is the same as an arrangement direction” is vague in meaning, especially since it is unclear what characterizes “an arrangement direction” and thus appropriate clarification is needed.

In claims 10, 11, line 2 in each claim, note that it is unclear how “an angle”, as respectively recited in these claims relate to “an angle”, as recited in claim 9 (i.e. one in the same angle, distinctly different angles, etc.). Appropriate clarification is needed.
In claim 15, line 2, note that it is unclear whether the recitation of “the first electrode and the second electrode comprises” would be an accurate characterization, especially since the materials recited therein all appear to be non-conductive materials. Appropriate clarification is needed.
In claim 18, line 3, note that it is unclear how “applying different electrical signals”, as recited herein relates to “according to different voltages”, as recited in claim 1 (i.e. the electrical signals are the same as the voltages, the electrical signal is distinct from the voltages, etc.). Appropriate clarification is needed.
In claim 19, note that it is unclear how “at least one phase shifter”, as recited herein relates to the (i.e. one) “phase shifter, as recited in claim 1 (i.e. the one phase shifter is a part of the at least one phase shifter, the one phase shifter is separate and distinct from the at least one phase shifter, etc.). Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 9, line 1; in claim 10, line 2; in claim 11, line 2; in claim 12, line 2; in claim 18, line 5: note that the recitation of “a long axis” should be rewritten as --a respective longitudinal axis-- for an accurate characterization of this aspect of the invention.

In claim 18, line 1, note that “a” should be rewritten as --the--, such as avoid potential antecedents issues; lines 1 & 2, note that the recitation of “wherein the phase shifter is the phase shifter” should be deleted as being unnecessary.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jakoby et al. 
Jakoby et al (i.e. Figs. 3a-3c) discloses a phase shifter (i.e. a phase shift device) comprising: a first substrate (i.e. dielectric layer (3’) comprised of, for example, glass (e.g. see paragraph [0032]), as per claim 15) and a second substrate (i.e. dielectric layer 3); a dielectric layer (i.e. liquid crystal material (7) containing liquid crystal molecules as depicted in related Fig. 1) disposed between the first and second substrates (3’, 3); a first electrode (i.e. pieces (5) of, for example gold (Au) or silver (Ag), as per claim 13, defining periodically spaced conductive patches, as per claim 2) disposed on the first substrate as to be proximate (i.e. facing) the second substrate; a second electrode (i.e. pieces (4) of, for example gold (Au) or silver (Ag), as per claim 14) disposed on the second substrate (3) as to be proximate (i.e. facing) the first substrate (3’); a ground electrode (i.e. 1) disposed on the second substrate (3) as a conductive sheet (i.e. as per claim 17) that is distal (i.e. opposite) to the first substrate (3’); a control element (i.e. 8) electrically connected to the first and second electrodes (4, 5) for providing a bias voltage .
Claims 5, 6, 8, 9, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee